DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks dated 6/15/2022. Claims 1, 3-8, 10-15 and 17-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Regarding the Applicant’s arguments in relating to the amended limitations in claims 1, 3-8, 10-15 and 17-20 especially in the independent claims 1, 8 and 15: “constructing a correlation network based on correlation between each candidate entity in the knowledge graph and other entities, and determining a set of candidate entities with a highest level in the correlation network as a set of core entities corresponding to the text to be processed, wherein each node in the correlation network corresponds to one candidate entity, and a node pointed by a direction of an edge between two nodes has a level higher than that of the other node” and “calculating a cosine similarity between each keyword in the text to be processed and each reference topic in a preset topic graph, and determining each reference topic whose cosine similarity being larger than a preset threshold as” have been considered. Please see the new combination of references with columns and lines cited below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh (US 20140201126) in view of Hertz (US 11222052).

As per claims 1, 8, 15, Zadeh et al.  teaches
a method for generating a text topic, comprising: obtaining entities included in a text to be processed by mining the entities in the text to be 5processed (fig. 120c: knowledge Base in association with contextual general/universal fact/function/relationship extraction; figs. 120d, 156: knowledge acquisition module; para. 180-181: classification & search; information web; data search & organizer & data mining & marketing data analysis…understanding of relationships between objects, subjects, abstract ideas, concepts, or the like, including face, car, images, people, emotions, mood, text, natural language, voice, music, video, locations, formulas, facts, historical data, landmarks, personalities, ownership, family, friends, love, happiness, social behavior, voting behavior, and the like; para. 1600: searching for objects, search engines, and data mining (seeFIG.103, e.g. for searching to find friends in the vicinity of the user (or the store), for social networking, event planning, or marketing purposes)); 
determining each candidate entity in a knowledge graph corresponding to each entity included in the text to be processed through entity links (fig. 210: entity links; fig. 214: concept locator, feature extractor, classifier/identifier, semantic web, concept association web; para. 1021: conceptual graphs; para. 1767: multiple units are used to present various labels corresponding to a class of object. In one embodiment, feature detection system is used to train document classification based on learned (e.g., unsupervised) features corresponding to documents based on terms contained in the document; para. 2651: the system uses graph clustering, for grouping together similar images); 
constructing a correlation network based on correlation between each candidate entity in the knowledge graph and other entities, and determining a set of candidate entities with a highest level in the correlation network as a set of core entities corresponding to the text to be processed (fig. 68: determining correlation degree-module; fig. 85: knowledge base database, pattern classes, correlation analyzer, Euclidean distance calculator; fig. 88: ranking candidates based on correlation scores; figs. 130, 176; para. 1021: to precisiate p we can employ a number of meaning-representation languages, e.g., Prolog, predicate logic, semantic networks, conceptual graphs; para. 1421: the system tries the choices from the highest to the lowest. For the first choice (President Clinton), the "office" refers to the "White House" or "presidency"/core entities; para. 2075: construct the relationships, to put all n objects in our target library into the Z-web, as described elsewhere in this disclosure, to find or recognize the best target object(s)).
wherein each node in the correlation network corresponds to one candidate entity, and a node pointed by a direction of an edge between two nodes has a level higher than that of the other node (para. 807: examples of such systems are driving direction systems, reservation systems, diagnostic systems and specialized expert systems, especially in the domain of medicine; para. 1632, 1794:  a set of other concepts/objects are identified based on the correlation with the classified object/concept from the image; para. 2197, 2258: we can use centroid or center-of-mass of the regions under the curve, for expected values. Fuzzy query is the most natural way to access or relate to the humans, human thinking, human language, human reasoning, majority of Internet data, and natural language processing, e.g. one asks "What is the best company to invest in?", in which "the best" is a fuzzy concept and parameter, and "being good or best" is a contextual concept (depends on the context or environment) which can be handled with Z-webs, with originating 2 or more branches from the same node, each representing one context, as explained in this disclosure; para. 2316: the clusters are adjusted (added/subtracted), e.g., by using a clustering technique, based on monitoring the population and the density of the data points in clusters for efficient cluster-based search. Each cluster (including sub-cluster) is associated by its boundary (crisp or fuzzy) within the feature space, e.g., determined by a model (e.g., center and radius, PCA) or combination of the feature space subsets; para. 2340: cluster similar points into same class or subclass in that space; para. 2803: filter or select or narrow down the sources or recipients or direction of comments (or distribution or censoring, e.g. for kids); para. 3236: clustering is used to determine candidate center points; fig. 186); 
calculating a cosine similarity between each keyword in the text to be processed and each reference topic in a preset topic graph (para. 691: determine/search/find the candidates from the music library (or metadata) with best match(es) and/or rankings When such a description accompanies other proposition(s), e.g., a user input that "the music is classical", it would place further restrictions to narrow down the candidates; para. 1037, 1407: degree of match/matching level; para.1385: to match a target or find one similar to a target, based on the features defined in feature space, such as stripes patterns, color red, circles, dot patterns, trapezoid shape, or the like, as a pattern recognition module, looking for degree of similarity; para.1766-1767: the similarity between documents is determined by comparing (e.g., by cosine similarity) of their features); 
obtaining the topic of the text to be processed from the set of core entities and the 15candidate topics based on association between each core entity in the set of core entities and the text to be processed as well as association between each candidate topic and the text to be processed (para. 1343-1344: the repositories are classified based on topics they carry information for; there are some dynamic assignment and updates as to where information is stored (or be restored), for faster access, because some topics or subjects may become very much searched for in a specific period of time or on a temporary basis (e.g. political candidates' names are generally searched very often just before the elections, and the search will go down drastically right after the election); para. 1355: the most common or most used parameters, relationships, definitions, or topics are stored in separate repositories, which are grouped and sub-grouped in different classes and categories according to their topics, in a tree-structure or hierarchical form, for faster and easier access by the search engine; para. 2393.)
	Zadeh teaches at para. 1767:  the similarity between documents is determined by comparing (e.g., by cosine similarity) of their features. Zadeh does not explicitly teach determining similarity being larger than a preset threshold as each candidate topic included in the text to be processed.
	Hertz teaches
determining each reference topic whose similarity being larger than a preset threshold as each candidate topic included in the text to be processed (col. 20:58-65: training may involve nearest neighbor type analysis based on computed similarity of terms or words determined as features to determine positiveness or negativeness. Inclusion or exclusion may be based on threshold values. A training set of documents and/or feature sets may be used as a basis for filtering or identifying supply-chain candidate documents and/or sentences; col. 30:9-23: based upon such calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zadeh and Hertz in order to effectively allow users to better view, interact, and/or analyze the available, relevant data.

As per claims 3, 10, 17, Zadeh teaches
wherein each in the set of core entities comprises a set of conceptual information and superordinate path information; after determining the set of core entities corresponding to the text to be processed, the method further comprises: for each core entity,33Docket No. 713784 determining a matching degree between each in the set of conceptual information and the superordinate path information (para. 1483: additional relationships (e.g., "brother" and "sister" between "Alice" and "Rob" (not depicted in figures)), are determined from knowledge base, by matching a set of related object/attributes to a set of general rule(s) for expanding relations/attributes. For example, in one embodiment, the following rules in knowledge base; para. 2974: a match (e.g., provided by a user or automatically by a feature matching search engine) is extended to other matches, by comparing an image signature (e.g., block hash/signature) and searching for other images with the same or very similar signature (i.e., finding the instances of the same image or a cropped portion or a scaled version or somewhat) for example in an index repository or database).  
Zadeh does not explicitly teach for each core entity, removing conceptual information with a matching degree lower than a matching degree threshold from the set of conceptual information.
	Hertz teaches
for each core entity, removing conceptual information with a matching degree lower than a matching degree threshold from the set of conceptual information (para. 20:57-64: training may involve nearest neighbor type analysis based on computed similarity of terms or words determined as features to determine positiveness or negativeness. Inclusion or exclusion may be based on threshold values; col. 29:27-30: for each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph. Therefore, conceptual information below the threshold are excluded from the matching information set; col. 30:8-30. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zadeh and Hertz in order to effectively allow users to receive or view the most relevant data.

As per claims 4, 11, 18, Zadeh teaches
wherein further comprising determining confidence for each core entity based on the matching degrees between each in the set of conceptual information and the superordinate path information for the core entity, and cropping a number of core entities based on the confidence for each core entity (para. 2974: a match (e.g., provided by a user or automatically by a feature matching search engine) is extended to other matches, by comparing an image signature (e.g., block hash/signature) and searching for other images with the same or very similar signature (i.e., finding the instances of the same image or a cropped portion or a scaled version or somewhat) for example in an index repository or database; fig. 83; para. 1443: obtain a first degree of match).  
	Hertz also teaches cropping a number of core entities based on the confidence for each core entity at col. 30:8-30: based upon such calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold.

As per claims 155, 12, 19, Zadeh teaches
wherein after determining each candidate topic included in the text to be processed, the method further comprises: extracting a superordinate topic corresponding to each candidate topic based on hierarchical relationships between topics included in the preset topic graph, from the preset topic graph as an expanded topic corresponding to the text to be processed; and obtaining the topic of the text to be processed from expanded topics based on association 20between each expanded topic and the text to be processed (para. 1876, 2316: the clusters are adjusted (added/subtracted), e.g., by using a clustering technique, based on monitoring the population and the density of the data points in clusters for efficient cluster-based search. Each cluster (including sub-cluster) is associated by its boundary (crisp or fuzzy) within the feature space, e.g., determined by a model (e.g., center and radius, PCA) or combination of the feature space subsets; para. 2340: cluster similar points into same class or subclass in that space; para. 3236: clustering is used to determine candidate center points; fig. 186; para. 2913: hierarchical matching).  
	Herz also teaches at col. 27:29-39: SCAR accesses a plurality of data sources and obtains/collects electronic data representing documents including textual content as source data, this is referred to as the acquisition and curation process. Such collected and curated data is then used to build the knowledge graph. Each of these four major data categories can be further divided into various sub-categories; col. 28:29-39: for structured data, we link each entity in the data to the relevant nodes in our graph and update the information of the nodes being linked to. For unstructured data, we first perform information extraction to extract the entities and their relationships with other entities; such extracted structured data is then integrated into our knowledge graph.

As per claims 6, 13, Zadeh teaches
wherein a first core entity comprises at least two pieces of conceptual information in the knowledge graph; obtaining the topic of the text to be processed from the set of core entities and candidate topics comprises: 25determining an association value and a confidence value of each in the set of  conceptual information with the text to be processed by encoding and decoding each in the set of conceptual information corresponding to the first core entity and the text to be processed respectively with a preset classification model (para. 1328-1330; fig. 140: classification models; fig. 223: categories, sub-categories; para. 1743, 1765: further feature detection or classification (e.g., more detailed detection/classification, expert system, or sub-classification used for example for identity recognition) are identified, chosen, and/or scheduled to be performed; para. 1780: a recognition/classification network); 34Docket No. 713784 
in response that the first core entity includes a piece of conceptual information having an association value being 1 (para. 602: its core at membership value of 1; para. 710: at high confidence levels (e.g., Absolute Confidence, B1), the membership function is narrow precise function with membership value of 1; para. 2160).  
Zadeh teaches does not explicitly teach a confidence value being greater than a preset threshold, determining the first core entity is the topic of the text to be processed.
	Hertz teaches
a confidence value being greater than a preset threshold, determining the first core entity is the topic of the text to be processed (col. 24:15-20; col. 29:27-30: for each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph; col. 30:8-30. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zadeh and Hertz in order to effectively allow users to receive or view the most relevant data.

As per claims 7, 14, Zadeh teaches
wherein before obtaining the topic of the text to be processed from the set of core entities and the candidate topics, the method further comprises: determining an association value of each in the set of conceptual information and the text to be processed by encoding and decoding each in the set of conceptual information for each core 10entity in the knowledge graph and the text to be processed with a preset classification model (para. 1410, 1876: multi-level hierarchical classification method, for class, subclass, and so on, at different levels; para. 1734: while the lower half layers (including the coding layer H3) act as a decoder, the added top layers act as encoder to produce similar data in V' ( output) based on the features learned/captured at the coding layer; para. 2263: a knowledge structure hierarchy, with nested information; para. 2665, 2676: decoding function); 
in response that a piece of conceptual information in a core entity has an association value being 1 (para. 602: its core at membership value of 1; para. 710: at high confidence levels (e.g., Absolute Confidence, B1), the membership function is narrow precise function with membership value of 1; para. 2160).  
obtaining the topic of the text to be processed from the set of core entities and the candidate topics comprises: obtaining the topic of the text to be processed from the piece of conceptual information corresponding to the core entities (para. 1308,1420-1421: highest first choice or the core entities; para. 2506: to identify a person, e.g. the system is based on the hierarchy of the classifiers. First, it is established that the object is human for the first classifier, then it goes on to the ethnicity or facial features, as the second classifier, to separate people into groups of similar features, to limit the scope of the search, and have better weights for the learning machine. Then, it goes on to the third classifier, that identifies a person based on its database, on that region or ethnicity, specialized for that region or ethnicity, e.g. Northern Europe Scandinavian type people. This way, we can continue in more nested classifiers, or hierarchy, so that we get more accurate results at the end.)
Zadeh teaches does not explicitly teach a confidence value being greater than a preset threshold, determining the first core entity is the topic of the text to be processed.
	Hertz teaches
a confidence value being greater than a preset threshold, obtaining the topic of the text to be processed from the set of core entities and the candidate topics comprises: obtaining the topic of the text to be processed from the piece of conceptual information corresponding to the core entities (col. 6:3-8: obtain relatively comprehensive descriptions of the entities; col. 7:12-32; col. 24:15-20; col. 29:27-30: for each pair of entities, the SCAR system may extract multiple relationships; only those relationships with a confidence score above a pre-defined threshold are then added to the knowledge graph; col. 30:8-30. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zadeh and Hertz in order to effectively allow users to receive or view the most relevant data. Claim 20 claims similar subject matter as of claims 6-7 are rejected based on the same ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zadeh et al. (US 20180204111) teaches at fig. 130: input, correlation module, type, subtype, classification module; para. 1291: hierarchical structure of data for faster access; para. 1974: between objects and concepts, based on the reliability, confidence, truthfulness, probability, and possibility, as discussed elsewhere in this disclosure, to build the "web of relationships", which we call "Z-web", and to find or recognize or validate or confirm other or same objects or concepts or relationships. See e.g. FIG. 151 for such a system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        8/30/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163